ACCEPTED
                                                                                                         06-15-00004-CR
                                                                                              SIXTH COURT OF APPEALS
                                                                                                    TEXARKANA, TEXAS
                                                                                                    5/20/2015 1:42:15 PM
                                                                                                        DEBBIE AUTREY
                                                                                                                  CLERK

                           FOR THE SIXTH COURT OF APPEALS
                                AT TEXARKANA, TEXAS
                                                                                   FILED IN
                                                                            6th COURT OF APPEALS
LESLIE LEE                                             '                      TEXARKANA, TEXAS
               Appellant                                                    5/20/2015 1:42:15 PM
                                                                                DEBBIE AUTREY
V.                                                     '      CASE NO.              Clerk
                                                                          06-15-00004-CR
                                                              TRIAL COURT NO. 42954-A
THE STATE OF TEXAS
           Appellee                                    '

                       SECOND MOTION FOR EXTENSION OF TIME
                            TO FILE APPELLANT=S BRIEF

TO THE HONORABLE COURT OF APPEALS:

       NOW COMES, LESLIE LEE, the Appellant herein, and moves the Court for an

extension of time to file Appellant=s Brief in this cause, pursuant to Rules 38.6 and 10.5 (b) of

the Texas Rules of Appellate Procedure, and in support thereof would show the Court as follows:

                                                 I.

       The Appellant in this cause was convicted in the 188th District Court, Gregg County,

Texas in cause number 42954-A for the offense of Theft. On October 8, 2014, punishment was

assessed at six (06) months in the Department of Criminal Justice, State Jail.

                                                 II.

       The Reporter=s record was filed on March 30, 2015. The Appellant=s Brief is due on or

about May 20, 2015.

                                                III.

       The Appellant hereby requests an extension of time to file Appellant=s Brief.

       The undersigned counsel has been unable to devote sufficient time to the review of the

record, research and preparation of Appellant=s Brief for the following good and sufficient

reasons:
       This counsel has been diagnosed with complications related to his prior surgery in March

at the Harvard Medical School in Boston, Massachusetts. Counsel is scheduled for a follow up

doctor’s appointment on June 4, 2015.

       In addition to the above-listed matter, the undersigned counsel has been involved with a

very busy trial and appellate schedule and is involved in numerous other felony

and misdemeanor cases at various stages of litigation.



       WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of

Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant=s

Brief for an additional thirty (30) days, to June 22, 2015.



                                                              RESPECTFULLY SUBMITTED,



                                                              __/s/ Clement Dunn_______
                                                              Attorney for Appellant
                                                              140 E. Tyler Street, Suite 240
                                                              Longview, TX 75601
                                                              (903) 753-7071 Fax (903) 753-8783
                                                              State Bar # 06249300
                               CERTIFICATE OF SERVICE

       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 05-20-15


                                                           __/s/ Clement Dunn_______
                                                           Attorney for Appellant
                           FOR THE SIXTH COURT OF APPEALS
                                AT TEXARKANA, TEXAS


LESLIE LEE                                           '
               Appellant

V.                                                   '       CASE NO. 06-15-00004-CR
                                                             TRIAL COURT NO. 42954-A

THE STATE OF TEXAS
           Appellee                                  '

                                             ORDER

       BE IT REMEMBERED, that on the _____ day of __________________, 2015, came

on to be considered the above and foregoing Second Motion for Extension of Time to File

Appellant=s Brief. After consideration of the same, it is the opinion of the Court that Appellant=s

Motion be:

       ( )     GRANTED, and the present cause is hereby extended until _________________,

               2015.

       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE _____ day of __________________, 2015, at

               _____ o=clock_____.

       SIGNED:

                                                             _____________________________
                                                             JUDGE PRESIDING